Citation Nr: 0002758	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
(PTB), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953, and from July 1953 to February 1955.

This issue comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In October 1998, the Board denied service connection for 
carcinoma of the right lung and chronic obstructive pulmonary 
disease (COPD).  The Board, in February 1998 and October 
1998, remanded the issue in appellate status for additional 
development of the evidence as well for due process 
considerations.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The PTB, far advanced, has remained inactive since the 
1950s .   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTB have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §4.97, Diagnostic Codes 6701, 6721, (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  That is, he has presented a claim which is 
plausible.  The Board also finds that all relevant evidence 
has been obtained to the extent possible by the RO, and there 
is no further duty to assist the veteran in the development 
of facts pertinent to his claim for an increased evaluation 
for pulmonary tuberculosis.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

38 C.F.R. § 4.1 (1999) requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
(1999) require that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.10 (1999) provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Consequently, the Board will consider 
both the current and prior rating criteria to determine which 
version is more favorable to the veteran's claim for 
increase.

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.89 (1999).

The ratings applicable for veterans entitled to compensation 
on August 19, 1968, are as follows:  For 2 years after date 
of inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently, 100 
percent.

Thereafter, for 4 years, or in any event, to 6 years after 
date of inactivity, 50 percent.

Thereafter, for 5 years, or to 11 years after date of 
inactivity, 30 percent.

Thereafter, in the absence of a schedular compensable 
permanent residual, 0 percent.

The following rating criteria, and diagnostic codes are 
applicable to ratings for pulmonary tuberculosis where 
entitlement existed on August 19, 1968:

6701 Tuberculosis, pulmonary, chronic, far advanced, active, 
100 percent; 6702 Tuberculosis, pulmonary, chronic, 
moderately advanced, active, 100 percent; 6703 Tuberculosis, 
pulmonary, chronic, minimal, active, 100 percent; 6704 
Tuberculosis, pulmonary, chronic, active, advancement 
unspecified, 100 percent; 

6721 Tuberculosis, pulmonary, chronic, far advanced, 
inactive; 6722 Tuberculosis, pulmonary, chronic, moderately 
advanced, inactive; 6723 Tuberculosis, pulmonary, chronic, 
minimal, inactive; 6724 Tuberculosis, pulmonary, chronic, 
inactive, advancement unspecified.

General Rating Formula for Inactive Pulmonary Tuberculosis:  
For two years after date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently, a rating of 100 percent is provided.  
Thereafter for four years, or in any event, to six years 
after date of inactivity, a rating of 50percent is provided.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a rating of 30 percent is provided.   Following 
far advanced lesions diagnosed at any time while the disease 
process was active, minimum, 30 percent rating is provided.  
Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc, 20 percent rating is provided.  
Otherwise, a noncompensable rating is provided.

38 C.F.R. Part 4, Code 6731 provides ratings for chronic 
inactive pulmonary tuberculosis where entitlement to service 
connection is effective after August 19, 1968.  Effective 
prior to October 7, 1996, a noncompensable evaluation would 
be assigned for healed lesions with minimal or no symptoms.  
If the residuals were definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion, the 
disability would be rated at 10 percent.  A 30 percent rating 
would be assigned for moderate residuals with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent rating 
required severe residuals with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  The 100 percent rating required 
pronounced residuals: advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea at rest, marked 
restriction of chest expansion, with pronounced impairment of 
bodily vigor. 38 C.F.R. Part 4, Code 6731 (1996).

Effective October 7, 1996, 38 C.F.R. Part 4, Code 6731 
provides that chronic, inactive pulmonary tuberculosis will 
be rated depending on the specific findings, with residuals 
rated as interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis.

The general rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) is as follows:

Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy: 100percent,- FVC of 50 to 
64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation: 60 percent; FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted: 30percent; FVC 
of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted: 10 percent; Where the requirements for a 
10 percent rating are not met: noncompensable.  Diagnostic 
Codes 6825-6833, effective October 7, 1996.

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30percent; FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted: 10 percent; Where 
the requirements for a 10 percent rating are not met: 
noncompensable. 38 C.F.R. Part 4, including 4.31 and Codes 
6840-6845, effective October 7, 1996. 

Chronic bronchitis will be rated as follows:

Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV- 1 of 40 to 5 5-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60percent; FEV-1 of 56 to 70 
percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV- I of 
71 to 8 0 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted; 10 
percent; Where the requirements for a 10 percent rating are 
not met: noncompensable. 38 C.F.R. Part 4, including 4.31 and 
Code 6600, effective October 7, 1996. 

Service connection for pulmonary tuberculosis, characterized 
as far advanced, active, was initially granted by means of a 
rating decision dated in May 1955.  A 100 percent rating was 
assigned at that time.  Following a September 1956 VA special 
chest examination, the RO informed the veteran by letter 
dated in January 1957, that as his tuberculosis was then 
shown to be of an inactive nature, the 100 percent rating 
previously assigned would be continued to September 19, 1958, 
and that a 50 percent rating had been assigned from September 
20, 1958, to September 19, 1962.  Thereafter, from September 
20, 1962, the veteran was informed that he would receive the 
statutory award for arrested tuberculosis (305).  The veteran 
was hospitalized at a VA facility from December 1958 to March 
1959 for hemoptysis. A chest x-ray reexamination showed no  
change in the minimal linear fibrotic scarring in the right 
upper lobe when compared to the previous study.  Sputum 
examinations by direct culture and smear were negative for 
acid fact bacilli.  The diagnoses were undiagnosed disease 
manifested by hemoptysis, and PTB, chronic, minimal, (3 
months).  

In October 1995, the veteran submitted a claim for an 
increased rating for his service-connected PTB.  The RO in 
November 1995, confirmed the 30 percent rating currently in 
effect.  The veteran subsequently perfected an appeal to the 
November 1995 rating action.

An October 1995 VA hospitalization discharge summary shows 
that the veteran was diagnosed with squamous cell carcinoma 
of the right lower lung.  It was noted that a right 
thoracotomy and right lower lobectomy was performed.  
Subsequently, the veteran received treatment at a VA facility 
for several disorders.

A VA pulmonary examination was conducted in September 1996.  
The clinical history indicated that the veteran had a 
myocardial infarction in March 1995.  He underwent a 
lobectomy in October 1995 for carcinoma of the right lung.  
He complained of exertional dyspnea and a chronic cough.  
Chest X-rays  showed post-surgical changes with scarring on 
the right, otherwise normal chest.  Pulmonary function test 
studies (PFT) showed mild obstructive lung disease.  The 
diagnoses were pulmonary tuberculosis, remote, arrested as of 
March or April 1955, carcinoma of the right lung post 
lobectomy status, and chronic obstructive pulmonary disease 
related to pulmonary tuberculosis or carcinoma of the right 
lung post lobectomy status with mild obstructive disease on 
PTF. 

A VA pulmonary examination was conducted in May 1998.  The 
veteran indicated that he smoked 3 packs of cigarettes a week 
for 50 years.  The veteran indicated that he could walk about 
50-75 feet at his own speed before having to stop due to 
breathlessness.  He added that he had occasional sputum 
production and no hemoptysis.  He also indicated that he 
experienced some wheezing and chest tightness with exertion.  
The veteran also reported having a good appetite and that his 
weight was stable.  He stated that his dyspnea was getting 
worse.  

The examination showed that the veteran weighed 209 pounds.  
His thorax had good expansion bilaterally.  A right lateral 
thoracotomy scar was well healed.  His lungs were clear to 
auscultation.  There were no dull areas evident to 
percussion.  The examiner indicated that the veteran had a 
history of PTB, a resected squamous cell carcinoma, and a 
severe ventilatory impairment best described a COPD.

PTFs showed (pre-drug) a Forced Vital Capacity (FVC) of 1.36, 
35 percent of predicted; Forced Expiratory Volume in one 
second (FEV1)of 1.00, 37 percent of predicted, and FEV1 to 
FVC (FEV-1/FVC) of 73, 108 percent of predicted.  The 
impression was severe mixed ventilatory impairment.

The diagnosis was history of active pulmonary tuberculous, 
treated, inactive with normal chest X-ray and CT [computed 
tomography] examination (except for post-thoracotomy 
changes), COPD with volume loss due to thoracotomy with 
functions that are severely impaired but improve with inhaled 
bronchodilator.  

The examiner opined that pulmonary tuberculosis was unlikely 
to have contributed to the veteran's current ventilatory 
impairment or his squamous cell carcinoma.  The examiner 
added that if the lungs were heavily scarred due to the PTB 
infection then it would be more likely on both counts.  The 
examiner continued that it was a reasonable medical 
probability that smoking was the major contributor for both 
the lung impairment and the squamous cell carcinoma.  It was 
stated that the fact the veteran had a right lower lobectomy 
which removed about 20% to 25% of his functioning lung tissue 
contributed to his measured ventilatory impairment.  The 
contribution of the thoracotomy was difficult to quantitate.  
One would reasonably expect a reduction of the PTFs 
comparable to the amount of tissue removed.  The examiner 
concluded by indicating that the PTB was unlikely to be 
related to the veteran's carcinoma or COPD.  The veteran 
continued to receive treatment had a VA outpatient clinic 
during 1998 for several disorders.  A VA chest X-ray report 
dated in August 1998 shows that the chest appeared stable.  

To summarize the veteran's PTB , classified as far advanced 
has remained in active since the mid to late 1950s.  The 
veteran is experiencing significant ventilatory impairment as 
shown by his complaints and the May 1998 VA PFT.  However, 
the VA examiner indicated that ventilatory impairment was 
more likely related to the COPD and the residuals of the 
lobectomy and thoracotomy.  These are non-service connected 
disabilities.  There are no findings indicative of severe 
residuals resulting from the PTB.  Accordingly, it is the 
Board's judgment that the preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
PTB. 

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the Board 
finds no basis which supports a higher rating. 


ORDER

An increased rating in excess of 30 percent for PTB is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

